Opinion bt
Orlady, J.,
The plaintiff delivered to the defendant certain merchandise which the appellant admits was ordered by the person who had been the defendant’s authorized representative in former deah ings between the parties, and that no formal notice had been given to the plaintiff of the termination of that authority.
“ The rule so vigorously contended for by the appellant, that those dealing with an agent are bound to look to his authority, is freely conceded, but this case falls within the equally established rule that those clothing an agent with apparent authority, are, as to parties dealing on the faith of such authority, conclusively estopped from denying it: ” Hubbard v. Tenbrook, 23 W. N. C. 351.
An agreement by an agent in the course of the business entrusted to him is binding on the principal although in excess of his instructions (Adams Express Co. v. Schlessinger, 75 Pa. 246), and notwithstanding the agent acted contrary to instructions. Where one of two persons must suffer by the act of a third person, he who has held that person out as having authority in the matter should be bound by it: Brooke v. New York, etc., Railroad Co., 108 Pa. 529; McNeile v. Cridland, 168 Pa. 16; Robb v. Penna. Co., 3 Pa. Superior Ct. 254; s. c., 186 Pa. 456.
The course of business pursued by the defendants in their dealings with the plaintiff imposed a duty which required that direct notice be given of the revocation or modification of the agent’s authority. The verdict of the jury determines that this was not done, consequently the defendants must pay for the lack of proper supervision of their business. The testimony of which complaint is made in the first three assignments of error was competent in order to show the manner in which the business was managed. The credibility of the witness was for the jury, and the extent of his authority in giving the orders for materials was properly submitted. The attention of the trial judge was not called to the alleged error of the name of the witness as urged in the fourth assignment. Had this been done, the error, if error it was, could have been corrected at that time. The fact testified to was the import and matter, and not the name of the witness. Such an error would not warrant the reversal of a judgment when it is correct in all other re*430spects: Knapp v. Griffin, 140 Pa. 604; Walton v. Caldwell, 5 Pa. Superior Ct. 143; Wetherill v. Erwin, 12 Pa. Superior Ct. 259; Commonwealth v. Kay, 14 Pa. Superior Ct. 376.
The judgment is affirmed.